Citation Nr: 1526613	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits in excess of the 90 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1982 to January 1996, and from October 2001 to September 2004.  She also performed active and inactive duty for training with the Navy Reserve.   Clarification is required to determine whether she performed active duty for special work. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2013 decision issued by the Regional Office (RO) in Muskogee, Oklahoma.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that she warrants Post-9/11 GI Bill education benefits at the 100 percent benefit level.  

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3), 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).  An award at the 90 percent level requires at least 30 months but less than 36 months of creditable active duty service (i.e., 910-1094 days); an award at the 100 percent level requires at least 36 months of creditable active duty service (i.e., 1095 days or more).  38 C.F.R. § 21.9640(a).  

In February 2013, the RO calculated the Veteran's total active duty after September 10, 2001 based on DD-214s showing that she served from October 1, 2001 through September 11, 2004 for a total of 1,077 days.  Accordingly, the RO awarded benefits at the 90 percent benefit level.  Id.

The Veteran contends, however, that she also performed creditable service for the Post 9/11 GI Bill from September 11, 2001 through September 30, 2001, that this service qualifies towards the total aggregate active service, and therefore she maintains that she is entitled to benefits at the 100 percent benefit level since this would result in an aggregate total in excess of 1,095 days.  Specifically, she claims that on the day of the September 11, 2001 attacks, she was attending a leadership training course at the Naval Amphibious Base Coronado when she was advised to return to her command to assist as part of a security team patrolling the San Diego harbor.  She alleges that she stayed on base for several days before being allowed to return home and that she continued performing this assignment full time until October 1, 2001, when she was officially called to active duty.

For members of the reserve components of the Armed Forces, qualifying "active duty" includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302 or 12304 of Title 10.  38 U.S.C. § 3301(1)(B).  The identified statutes pertain to a call up or order to active duty for such things as war, emergencies, and/or augmentation of active forces for a named operational mission.  Currently, the claims file is negative for any personnel records pertaining to the Veteran's service during the period in question.  In light of her contentions, the Board finds that further development is required for the AOJ to seek clarification regarding whether any of the Veteran's service from September 11, 2001 to September 30, 2001 qualifies as active duty pursuant to 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, or 12304.  See 38 C.F.R. §21.9505.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that she identify the Naval unit(s) she was assigned at any time between September 11 and September 30, 2011, the specific dates of assignment, and any other pertinent identifying information related to the period in question.  The AOJ should then contact the National Personnel Records Center, all pertinent units, and any other appropriate repository of Navy personnel records and request all documents relating to the period in question.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Should the foregoing development fail to provide sufficient proof of additional service which, in the aggregate, allow for a 100 percent level, then the AOJ must contact the Defense Finance and Accounting Service and request that they review payroll records to identify each and every date of the appellant's service in either an active duty for training for operational support, active duty for training for schools, active duty for special work, or active duty for operational support capacity at any and all times between September 11 and September 30, 2001.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


